                                               1

                                               2

                                               3

                                               4

                                               5

                                               6

                                               7

                                               8                             UNITED STATES DISTRICT COURT
                                               9                        EASTERN DISTRICT OF CALIFORNIA
                                              10                                SACRAMENTO DIVISION
                                              11
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12 Dayna North;                                  Case No. 2:19-cv-00783-KJM-KJN
                            SUITE 2100




                                              13                Plaintiff,
                                                                                               ORDER GRANTING EXTENSION
                                              14          vs.                                  OF TIME FOR DEFENDANT
                                                                                               JPMORGAN CHASE BANK, N.A.
                                              15 TransUnion, LLC; Experian Information         TO RESPOND TO THE INITIAL
                                                   Solutions, Inc.; Equifax Information        COMPLAINT
                                              16 Services, LLC; JPMorgan Chase Bank,
                                                   N.A.
                                              17                                               Complaint Filed: May 3, 2019
                                                                Defendants.                    Current Deadline: May 24, 2019
                                              18                                               New Deadline: June 24, 2019
                                              19

                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26

                                              27

                                              28

                                                       ORDER GRANTING EXTENSION OF TIME FOR DEFENDANT JPMORGAN CHASE BANK, N.A. TO
                                                                           RESPOND TO THE INITIAL COMPLAINT
 1                                        ORDER
 2        Having considered the stipulation filed jointly by Plaintiff Dayna North
 3 (“Plaintiff”) and Defendant JPMorgan Chase Bank, N.A. (“Chase”) to extend the

 4 time for Chase to respond to the initial Complaint, and for good cause appearing

 5 therefore, IT IS HEREBY ORDERED THAT:

 6        1.    The Parties’ Stipulation is GRANTED.
 7        2.    Chase shall file a responsive pleading to the initial Complaint by June
 8 24, 2019.

 9

10 DATED: May 30, 2019.

11

12                                            UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
        ORDER GRANTING EXTENSION OF TIME FOR DEFENDANT JPMORGAN CHASE BANK, N.A. TO
                            RESPOND TO THE INITIAL COMPLAINT
